Citation Nr: 1450898	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.  The Veteran also had several periods of active duty for training (ACDUTRA) to include from January 7 to January 11, 2002 and from February 1 to February 17, 2002.  The latter period of ACDUTRA included service in Nicaragua. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at December 2008 Board personal hearing in Albuquerque, New Mexico (Travel Board).  The hearing transcript is associated with the record.

In an October 2013 decision, the Board denied service connection for hepatitis C.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In August 2014, the Court vacated the October 2013 decision and remanded the case to the Board for action consistent with the terms of an August 2014 Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The Court remanded the present appeal for action consistent with an August 2014 Joint Motion for Remand (JMR).  The JMR provides that a remand is required to obtain treatment records from the William Beaumont Army Medical Center dated from October 2010, private treatment records from Dr. Podila dated from 2005, and any private testing results for hepatitis C, identified as having been scheduled in June 2013.  Accordingly, the Board finds that a remand for the identified post-service treatment records is necessary.  On remand, the AOJ should additionally request that the Veteran identify any other history or workup for hepatitis C, not of record, that needs to be obtained.  Additionally, the Board finds that a remand for a supplemental medial opinion is needed to address the additional medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, the AOJ should request treatment records from the William Beaumont Army Medical Center dated from October 2010 and private treatment records from Dr. Podila dated from 2005.  The Board notes that a May 2006 authorization and consent form (VA Form 21-4142) for Dr. Podila is already of record.  If the search for the requested records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2.  The AOJ should request that the Veteran identify records related to the private hepatitis C testing stated in the Joint Motion for Remand as having been scheduled in June 2013.  The AOJ should request that the Veteran identify any additional treatment records pertinent to his claim for hepatitis C, to include any history or work-up for hepatitis C, that need to be obtained.  After securing the necessary release forms, the AOJ should attempt to obtain any identified treatment records.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

3.  Thereafter, the AOJ should refer the case to the VA examiner who conducted the May 2013 VA examination (or other appropriate examiner) for a supplemental medical opinion to address additional medical evidence that has been added to the record since the last VA examination in May 2013.  The record should be made available to the examiner for review.  

An examination is not required; however, if the examiner is unable to provide the requested opinions without examination of the Veteran, a new examination should be afforded to the Veteran and all indicated diagnostic testing for hepatitis C should be conducted.  If the Veteran declines any indicated diagnostic testing, the VA examiner should provide an explanation for why the Veteran declined such testing, and should provide a diagnostic opinion based on the evidence of record.  

a).  In the supplemental opinion, the VA examiner should review additional medical treatment records, pertinent to the claimed hepatitis C, which have been received since the last VA examination.  After a review of the evidence, the VA examiner should state whether the Veteran has a current diagnosis of hepatitis C.   

b).  The VA examiner should readdress the question of whether it is at least as likely as not that claimed hepatitis C is related to active military service.  

In responding, please include a discussion of risk factors identified by the Veteran.  The Veteran has identified the following risk factors: (1) exposure to blood while administering IVs during a January 2002 combat lifesavers course, the Veteran reported that during an attempt at removing an IV, blood got all over his hand and some blood got on his arm; (2) possible exposure to shared needles at the location in which he received his vaccinations prior to deployment to Nicaragua in February 2002; (3) unprotected sexual encounters at various ports during his Navy service from 1965 to 1969; and (4) exposure during his duties as a ship's barber during Navy service from 1965 to 1969.

The Board notes that an August 2013 independent medical examiner opined, based on the immediacy of the Veteran's hepatitis C diagnosis in 2002, shortly after 2002 National Guard service, without "lag time" for viral replication, that hepatitis C was consistent with a preexisting infection.  

c).  The VA examiner should, therefore, state whether claimed hepatitis C "clearly and unmistakably" preexisted the Veteran's National Guard service in 2002, and, if so, whether the evidence is clear and unmistakable that it was not aggravated (permanently worsened) during, or as a result of, his service.  

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record. 

4.  After all development has been completed, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

